Citation Nr: 0629979	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for left knee 
patellofemoral syndrome, postoperative meniscectomy currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A VA Form 9 was received in June 2003 indicating that the 
veteran requested a Board hearing.  The veteran was scheduled 
to appear before a Board member in July 2005.  In July 2005, 
the veteran requested that her representative cancel the 
hearing.  Thus, no further action is needed.


FINDING OF FACT

The veteran's service-connected left knee disability does not 
result in recurrent subluxation or lateral instability; there 
is no additional functional loss due to pain, weakness, 
incoordination, or fatigue so as to limit flexion to 30 
degrees or less, or so as to limit extension to 15 degrees or 
more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left knee patellofemoral syndrome, postoperative 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71(a), 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005). 

The veteran and her representative have been notified of the 
information and medical or lay evidence needed to 
substantiate her claim.  In the August 2002 VCAA letter, VA 
told the veteran that to substantiate her claim, she needed 
to demonstrate that her left knee disability has increased in 
severity.  VA told the veteran that she should provide 
medical information and/or evidence about her doctor's 
records, medical diagnoses, and medical opinions.  VA also 
told the veteran that it would assist her with obtaining 
medical records, employment records, or records from other 
Federal agencies.  The August 2002 VCAA letter also 
implicitly notified the appellant of the need to submit any 
pertinent evidence in her possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  She was advised to submit information describing 
the additional evidence or the evidence itself.  A reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that she may have.  
Further the August 2002 was sent to the appellant prior to 
the January 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim.  Additionally, she received notice of 
the type of evidence needed to establish a disability rating 
for her left knee patellofemoral syndrome, post-operative 
meniscectomy claim.  While the May 2003 Statement of the Case 
is inadequate, the Board notes that by the July 2003 VCAA 
letter.  Additionally, in the September 2003 and September 
2004 Supplemental Statements of the Case, the RO, in essence, 
readjudicated the veteran's claim and issued notice of the 
evidence needed to demonstrate the degree of disability 
required for an increased rating.  The veteran and her 
representative also had ample opportunity to respond to each 
notice.  Further, while notice of the effective date of the 
disability on appeal was not provided, the Board finds no 
prejudice to the appellant in this regard.  For the reasons 
discussed below, the preponderance of the evidence weighs 
against the veteran's claim for an increased rating; thus, no 
consideration of the effective date matter is warranted.  
Accordingly, the Board will issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All pertinent records, VA and private, 
have been obtained.  Also, the veteran was afforded VA 
examinations in September 2002 and August 2003, and no 
further VA examination is necessary.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.

Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's left knee disability is rated as 10 percent 
disabling under Diagnostic Code 5259.  Diagnostic Code 5259 
provides a maximum rating of 10 percent for the removal of 
semilunar cartilage, symptomatic.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5259.  Because the maximum rating allowable 
under this provision has already been granted, other 
Diagnostic Codes applicable to knee disabilities must be 
considered.

In relevant part, under Diagnostic Code 5256, a 30 percent 
disability rating is warranted when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5256.

Under Diagnostic Code 5257, a 20 percent rating is warranted 
when there is moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5258.

Diagnostic Code 5260 provides for a 20 percent rating when 
flexion is limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.

A 20 percent disability rating is allowed under Diagnostic 
Code 5261 when extension of the leg is limited to at least 15 
degrees.  A 30 percent rating requires extension of the leg 
limited to 20 degrees; a 40 percent rating requires extension 
limited to 30 degrees; and a 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.

Diagnostic Code 5262 provides for a 20 percent rating when 
there is malunion of the tibia and fibula with moderate knee 
or ankle disability; a 30 percent rating when there is 
malunion of the tibia and fibula with marked knee or ankle 
disability; and a 40 percent rating for nonunion of the tibia 
and fibula with loose motion, requiring a brace.  See 38 
C.F.R. § 4.71(a), Diagnostic Code 5262.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

When a knee disorder is rated under Diagnostic Code 5257, and 
a veteran also has limitation of motion which at least meets 
the criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, a separate evaluation may be assigned for 
arthritis with limitation of motion and for instability.  
VAOPGCPREC 23-97.  

In VAOPGCREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Additionally, pursuant to VAOPGCPREC 9-04, when a claimant 
has both limitation of flexion and limitation of extension of 
the same leg, limitation of motion must be rated separately 
under Diagnostic Codes 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-04.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2006).  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background

The medical evidence of record shows that the veteran was 
seen in April 2002 at the Shenandoah Memorial Hospital 
Emergency Department for left knee pain.  X-rays revealed no 
evidence of acute fracture, dislocation or other bony 
pathology.  The veteran was diagnosed with strain and 
possible contusion.

VA treatment records from August 2002 show that the veteran 
reportedly had knee discomfort, which was worsening, and that 
she wore a knee brace.

The veteran was afforded a VA examination in September 2002.  
The veteran reported that she had constant pain in the left 
knee, which was aggravated when walking more than half a 
mile.  She had occasional swelling and stiffness that was 
worse in the morning.  Her knee did not lock, but would give 
way.  The veteran experienced difficulty in sleeping due to 
the temporary knee pain.  She reported that her left knee was 
weaker than the right side and would easily fatigue.  Flare 
ups occurred after excessive activity with more pain and 
swelling every two weeks.  The veteran worked as a teacher 
and stated that she lost an average of two days a month of 
work due to her knee.  

On physical examination, the examiner noted that the 
veteran's gait was normal.  Examination of the knee showed 
evidence of swelling.  On manipulation, pain over the patella 
and crepitation were noted.  Range of motion was painless 
from 0 to 80 degrees, and from 80 to 90 degrees on passive 
motion, it was painful.  The veteran was unable to squat 
completely, but she did exercise her knee.  After showing 
signs of fatigue, the veteran's range of motion was 
reevaluated.  At this time, range of motion was from 0 to 70 
degrees and on passive motion from 70 to 90 degrees, it was 
painful.  There was no evidence of instability.  
Varus/valgus, Lachman's, Drawers, and McMurray's tests were 
normal.  The examiner wrote that the range of motion in the 
left knee initially decreased 10 degrees on the left side due 
to pain and fatigue.  However, there was no evidence of 
incoordination and range of motion after flare up was not 
feasible.  X-rays of the left knee were negative.  The 
veteran was diagnosed with chronic strain of the left knee, 
status post arthroscopy surgery with limited range of motion.

On VA examination in August 2003, the veteran reported left 
knee pain that would awaken her at night.  She experienced 
involuntary jerking as well.  The veteran had paresthesias in 
the knee that lasted 1 to 2 hours per night and would be 
relieved with ice.  There was also stiffness in the knee in 
the evenings.  Symptoms also occurred in the day that would 
last 2 to 4 hours at a time.  She denied swelling or redness 
in the joint.  Flare ups of the left knee occurred when 
climbing more than one flight of stairs or when walking more 
than 50 yards.  Flare ups occurred every few days and would 
consist of aching, paresthesias and stiffness.  The veteran 
stated that her knees would lock up in the extended position 
when climbing stairs.  She stated that being an elementary 
school teacher involved standing and walking, and that she 
was able to stand 15 minutes at a time and has had to alter 
lesson plans accordingly.  The veteran was no longer 
gardening because of her pain. 

The examiner noted that the veteran had no limp and had a 
normal gait.  It was further noted that the veteran had a 
brace, but was unable to tolerate it.  It was only worn for 
physical activity.  There was very mild joint effusion noted 
with some effusion noted superiorly to the patella on the 
left.  No growth deformity was evident.  McMurray's test 
revealed a quick width lateral rotation and some pain.  
Anterior Drawers, Varus/Valgus, Lachman's tests were all 
normal.  No instability was noted.  Patella tracking was 
aligned, but there was some mild discomfort.  

Range of motion was from 0 to 100 degrees without pain, and 
on passive motion from 100 to 110 degrees with pain and 
marked crepitance.  After exercise, range of motion in the 
left knee decreased.  The veteran was only able to flex and 
extend the left knee three times without significant pain.  
Range of motion after the repeated exercise on the left knee 
was 0 to 70 degrees.  

Neurologically, sensation in the left knee was +4/5, deep 
tendon reflexes at the ankle and knee were +3/4, and strength 
was +3/5.  No x-rays were performed in 2003, but a review of 
the September 2002 X-ray confirmed the impression of negative 
plain x-ray of the left knee.  The examiner diagnosed the 
veteran with status post left knee arthroscopic surgery and 
meniscectomy with residual chronic strain and limitation of 
the range of motion in the left knee.  She was also diagnosed 
with patellofemoral syndrome.


Analysis

After carefully reviewing and weighing the pertinent evidence 
of record, in conjunction with the veteran's subjective 
complaints, the Board finds that the criteria for the 
assignment of a rating in excess of 10 percent have not been 
met.

A 30 percent disability rating under Diagnostic Code 5256 is 
not warranted.  The competent medical evidence fails to show 
ankylosis of the left knee.  X-rays of the left knee are 
negative.  See September 2002 VA Examination Report.  Thus, 
an increased rating is not warranted under this provision.

An increased rating is not warranted under Diagnostic Code 
5257 either.  The medical evidence of record reveals no 
evidence of recurrent subluxation or lateral instability.  
While the veteran complained of instability in September 
2002, objective examination revealed no evidence of 
instability.  Varus/Valgus, Lachman's, Drawers, and 
McMurray's tests were all normal.  Additionally, in August 
2003, although McMurray's test revealed a quick width lateral 
rotation with pain, Varus/Valgus, Lachman's, and Anterior 
Drawer tests remained normal.   No instability was noted 
either.  Given the objective findings of record, the criteria 
for an increased rating under Diagnostic Code 5257 have not 
been met.

With regard to Code 5258, although the examination revealed 
mild effusion in August 2003 and the veteran complains of 
"locking", the medical reports are void of objective 
evidence demonstrating frequent episodes of locking.  As 
noted above, on VA examination in September 2002 and August 
2003, clinical findings in this regard are negative.  Thus, 
the assignment of a 20 percent rating under this Code 5258 is 
not warranted.

Moreover, even when considering the mandates of DeLuca in 
conjunction with the provisions provided in Diagnostic Codes 
5260 and 5261, an increased rating under Diagnostic Codes 
5260 and 5261 is not warranted.  Diagnostic Code 5260 
provides for a 20 percent rating when flexion is limited to 
30 degrees, and a 20 percent disability rating is allowed 
under Diagnostic Code 5261 when extension of the leg is 
limited to at least 15 degrees.  

In September 2002, range of motion of the left knee was 
painless from 0 to 80 degrees and on passive motion, flexion 
ranged from 80 to 90 degrees.  Even after showing signs of 
fatigue, range of motion was from 0 to 70 degrees and from 70 
to 90 degrees with painful on passive motion.  Additionally, 
in August 2003, range of motion for the left knee was from 0 
to 100 degrees without pain, 100 to 110 degrees with passive 
range of motion.  Pain and marked crepitance were present.  
Even though the veteran experiences limited motion with pain, 
crepitus and effusion, the veteran's left knee disability 
does not more nearly approximate the criteria set forth in 
Diagnostic Codes 5260 and 5261.  Thus, an increased rating is 
not warranted.  The veteran's functional impairment is 
already considered in the assigned 10 percent rating.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.10, 4.45 
(2006).  In light of the foregoing, no consideration of 
VAOGCPREC 9-04 is warranted either.

The Board also notes that the veteran has not been diagnosed 
with degenerative arthritis.  As previously noted, by history 
and currently, the veteran's x-ray findings have been and 
remain negative.  Thus, no consideration under VAOGCPREC 23-
97 or VAOGCPREC 9-98 is warranted.

Finally, the Board notes that there is no malunion or 
nonunion of the tibia or fibula. Thus, no further discussion 
in this regard is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, although the veteran 
states that her left knee disability interferes with 
employment and that she has lost time from work, there is no 
competent medical evidence of record showing that the 
service-connected disorder results in marked interference 
with employment or necessitates frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the preponderance of the evidence weighs 
against the assignment of an increased rating in excess of 10 
percent for left knee patellofemoral syndrome, postoperative 
meniscectomy.  The appeal is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261, 5262.


ORDER

Entitlement to an increased rating for left knee 
patellofemoral syndrome, postoperative meniscectomy, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


